Citation Nr: 1825395	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-24 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection a skin disorder.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to service connection for chronic fatigue syndrome.

5.  Entitlement to a compensable evaluation for service-connected bilateral hearing loss.

6.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Veteran represented by:	Jan D. Dils, Attorney

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from November 1994 to February 1994 and from October 2003 to February 2005.  He also has service with the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  The Veteran raised the issue of TDIU due to PTSD in May 2017 application for increased compensation based on unemployability.  Therefore, the issue of entitlement to TDIU is before the Board.  

In September 2017, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

The issues of entitlement to service connection for sleep apnea and a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On September 7, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran at his hearing that a withdrawal of his claim for service connection for fibromyalgia, service connection for chronic fatigue syndrome and a compensable rating for service-connected bilateral hearing loss is requested.

2.  For the period on appeal, PTSD is manifested by occupational and social impairment with deficiencies in most areas, due to depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, impaired judgment, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or worklike setting, suicidal ideation, impaired impulse control, such as unprovoked irritability with periods of violence, and neglect of personal appearance and hygiene.  

3.  For the appeal period, the Veteran's combined evaluation for compensation is at least 90 percent, and one disability is evaluated at 70 percent.

4.  The Veteran's service-connected PTSD and neck disabilities render him unable to obtain and maintain substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran for service connection for fibromyalgia have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of an appeal by the Veteran for service connection for chronic fatigue syndrome have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of an appeal by the Veteran for a compensable rating for service-connected bilateral hearing loss have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  For the appeal period, the criteria for an evaluation of 70 percent, but no higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

5.  The criteria for a TDIU are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.15, 4.16, 4.18, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissed Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal for service connection for fibromyalgia, chronic fatigue syndrome, and a compensable evaluation for hearing loss, and, hence, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and they are dismissed.

PTSD

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

VA's duty to notify was satisfied by a letter dated in February 2012.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Records were obtained from VA.  VA examinations have been conducted.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C. § 1155.  A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period. 

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent disability rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation is warranted for PTSD when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as:  persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.  The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

The Board acknowledges that psychiatric examinations frequently include assignment of a global assessment of functioning (GAF) score.  The American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) has been officially released, and 38 C.F.R. § 4.130 has been revised to refer to the DSM-5.  The DSM-5 does not contain information regarding GAF scores.  Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the DSM-IV and replace them with references to the DSM-5.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  VA adopted as final, without change, the interim final rule and clarified that the provisions of the final rule did not apply to claims that were pending before the Board, this Court, or the U.S. Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims were subsequently remanded to the agency of original jurisdiction.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  In Golden v. Shulkin, No. 16-1208, Slip opinion at 5 (Vet. App. Feb. 23, 2018), the Court held that given that the DSM-5 abandoned the GAF scale and that VA has formally adopted the DSM-5, the Board errs when it uses GAF scores to assign a psychiatric rating in cases where the DSM-5 applies.  The Court added that it does not hold that the Board commits prejudicial error every time the Board references GAF scores in a decision.  This appeal was certified to the Board after August 4, 2014.  As such, the DSM-5 applies.  

The Veteran filed a claim for a higher evaluation for his PTSD in October 2011.  At that time, his PTSD was evaluated at 30 percent disabling.  The RO increased the Veteran's rating to 50 percent effective October 27, 2011.

The Board finds that a 70 rating is warranted throughout the appeal period.  An October 2011 VA treatment record noted that he had an episode where he became violent towards his wife.  During the March 2012 examination, the Veteran's symptoms were depressed mood, anxiety, chronic sleep impairment; (sleep 3-4 hours a night), hypervigilance, exaggerated startle response, drinking 4 beers a night (twice a month drinks 18-pack), and worked in solitary job.  In June 2015, the Veteran received inpatient treatment for depression.  During the July 2015 examination, the Veteran's symptoms included depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, impaired impulse control such as unprovoked irritability with periods of violence, and neglect of personal appearance and hygiene.  He also noted that he was working part-time as a janitor at the university but that he was having difficulty being around so many people.  During the June 2017 examination, the Veteran's symptoms included depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, impaired judgment, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or worklike setting, suicidal ideation, impaired impulse control, such as unprovoked irritability with periods of violence, neglect of personal appearance and hygiene.  The examiner noted that there was no evidence of thought disturbance or audio/visual hallucinations.  

During the appeal period, a total rating is not warranted.  There is evidence of suicidal ideation and difficulty maintaining personal hygiene.  Also, the Veteran reported once that he forgets his spouse's name at times.  However, the evidence does not show a gross impairment in thought process, persistent delusions or hallucinations, grossly inappropriate behavior, or disorientation to time or place.  In terms of whether he is a persistent danger to others, the Board notes that although the July 2015 and July 2017 examiners noted irritability with periods of violence, the examiners have determined after further questioning that the Veteran does not have physical altercations with others.  See July 2015 examination report.  An October 2011 VA treatment record noted that he had an episode where he became violent towards his wife.  At that time, he requested to restart psychotropics to prevent another violent episode.  Therefore, the Veteran does not have periods of violence and the episode of violence with this wife appeared isolated.  In terms of employment, the Veteran reported that had difficulty working part-time as a janitor and being around other people.  He eventually resigned in August 2016.  Therefore, it appears that the Veteran's ability to work is compromised due to his PTSD symptoms.  Despite this, the Board finds that the Veteran is not totally socially impaired.  He has been married for 21 years and the Veteran's spouse is supportive.  He testified that he and his wife make the marriage work, and she is his VA caregiver-handling his medication.  He sometimes clashes with his 14 year old who has Attention deficit disorder.  Also, a July 2017 VA treatment record noted that the Veteran was watching his sons for the summer while his spouse worked.  He reported that his patience and nerves are tried at times but overall he is handling being with them all day well.  As the Veteran is making his marriage work and is capable of watching his two sons for a long period of time over the summer, the Veteran is not totally socially impaired.    

While the Board accepts that the Veteran's PTSD affected his functioning during the appeal period, the lay and medical evidence of record do not demonstrate total occupational and social impairment.   
Therefore, a higher evaluation of 70 percent, but not higher, is warranted for the appeal period.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

TDIU

In May 2017, the Veteran submitted a claim for TDIU.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341. 

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16 (a). 

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.  

As the Veteran has a combined rating of no less than 90 percent, with service-connected PTSD, evaluated as 70 percent disabling, he meets the objective criteria under 38 C.F.R. § 4.16 for consideration of a TDIU.

Having reviewed the record, the Board has determined that a TDIU is warranted.  

In terms of education, the Veteran had an associate's degree in applied sciences that included welding technologies. 

In terms of work history, he worked from 2005 to 2013 as a coal miner and from 2015 to 2016 as a janitor at West Virginia University.  

During the September 2017 hearing, the Veteran testified that he resigned from his janitorial position the university because he was not able to handle dealing with the students and people in general.  He was afraid of "going off" on the college students.  He reported episodes of anger and mood problems with co-workers while working and verbal counselling from his supervisor.  Sometimes his supervisor would take him away from the situation and help him calm down.  He also reported trying to do welding but his neck disability did not allow him to get into certain positions to do that job.

The June 2017 VA examiner who conducted the PTSD examination opined that the Veteran's ongoing depression, difficulty concentrating, short-term memory, irritability and anxiety about people would all negatively affect his ability to maintain employment.  The Veteran would also have difficulty engaging supervisors, coworkers and the general public in a manner expected by an employer.

In weighing the lay and medical evidence of record, the Board finds that the evidence is in relative balance as to whether the Veteran has been rendered unable to obtain and maintain a substantially gainful occupation as the result of his service-connected disabilities when considered as a whole.  As such, entitlement to TDIU is warranted. 

Special Monthly Compensation (SMC)

VA shall pay special monthly compensation (SMC) at the housebound rate when a Veteran has a single service-connected disability rated at 100 percent and additional service-connected disabilities that total at least 60 percent.  38 U.S.C. § 1114 (s); 38 C.F.R. § 3.350 (i).  The Board finds that an inferred issue of entitlement to SMC at the housebound rate has not been raised.  The Veteran has been granted TDIU secondary to the service-connected PTSD and a neck disability.  Therefore, TDIU is not based on single disability as required to be considered as a 100 percent disability rating in consideration of SMC.  Therefore, SMC is not inferred.


ORDER

The appeal as to the issue of entitlement to service connection for fibromyalgia is dismissed.

The appeal as to the issue of entitlement to service connection for chronic fatigue syndrome is dismissed.

The appeal as to the issue of a higher rating for service-connected bilateral hearing loss is dismissed.

For the appeal period, an evaluation of 70 percent for PTSD is granted, but no higher, subject to the regulations controlling the payment of monetary benefits.

TDIU is granted, subject to the regulations controlling the payment of monetary benefits.

	(CONTINUED ON NEXT PAGE)

REMAND

Sleep apnea

The Veteran seeks service connection for a sleep disorder.  He testified that he has weight gain because of inactivity due to his service-connected neck disability as well as medication taken for his PTSD.  Weight gain can cause sleep apnea.  The Veteran also noted that he takes trazadone for PTSD which also may be contributing to his sleep apnea.  The Board finds that a VA examination is needed with an opinion that addresses all of the Veteran's contentions.  

Skin disorder

Service connection may be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117; 38 C.F.R. § 3.317 (a)(1); 71 FR No. 242, pp. 75669-75671 (December 18, 2006). 

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to:  (1) Fatigue (2) Signs or symptoms involving skin (3) Headache (4) Muscle pain (5) Joint pain (6) Neurologic signs and symptoms (7) Neuropsychological signs or symptoms (8) Signs or symptoms involving the respiratory system (upper or lower) (9) Sleep disturbances (10) Gastrointestinal signs or symptoms (11) Cardiovascular signs or symptoms (12) Abnormal weight loss (13) Menstrual disorders.  38 C.F.R. § 3.317 (b).

The Veteran claims that his current skin disorder is related to the Veteran's military service.  The Veteran testified that he was exposed to vehicle fuel, solvents for cleaning weapons, grease, and oil during service.  He reported that the skin rash on his hands began toward the end of his deployment.  After his discharge, he noted that the rashes got worse.  The Board finds that a VA skin examination is needed to determine whether the Veteran's skin disorders are related to the Veteran's military service.  If no skin diagnosis is found, the examiner should determine if the Veteran's skin problems are signs or symptoms that might be manifestation of undiagnosed illness.  

Finally, the Veteran seeks regular treatment from the VA.  Therefore, all recent VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment record since June 2012, including from the Charleston outpatient clinic and associate them with the claims file.  Several more recent records have been associated with claims file but they appear to reflect only mental health treatment.  Therefore, there could be other records that have not been obtained that pertain to the Veteran's sleep apnea and skin disorder since 2012.  

2.  Schedule the Veteran for a VA examination to determine the etiology of the Veteran's currently diagnosed sleep apnea.  See July 2016 sleep study for diagnosis of sleep apnea.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished. 

Upon review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current sleep disorder was caused or aggravated (worsened beyond normal progression) by inactivity due to the Veteran's service-connected neck disability or any other service-connected disability, caused or aggravated by medication taken for PTSD or caused or aggravated by trazadone (taken to sleep).  

Opinions as to causation and aggravated are both needed.

The examiner is asked to explain the reasons underlying any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  Schedule the Veteran for a VA examination to determine the etiology of the Veteran's current skin complaints.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished. 
Upon review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's claimed skin disability is etiologically related to or incurred in the Veteran's active service, to include exposures while he was in the Gulf War including solvents, gasoline, and oil.

The examiner should specifically determine whether the Veteran's complaints are referable to his skin are attributable to any known diagnostic entity.  If not, the examiner should specifically state whether he is unable to ascribe a diagnosis to the Veteran's complaints. 

A discussion of the complete rationale for all opinions expressed should be included in the examination report. 

If the examiner is unable to offer any of the requested opinions, it is essential that he offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Review the examination reports for compliance with the Board's remand directives, to include the specific questions posed.  Any inadequacies should be addressed prior to recertification to the Board.

5.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his attorney should be furnished a supplemental statement of the case (SSOC) and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


